State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     521876
________________________________

In the Matter of ERIC TOLLIVER,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
BRIAN FISCHER, as Commissioner
   of Corrections and Community
   Supervision,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   Peters, P.J., Garry, Egan Jr., Devine and Clark, JJ.

                               __________


     Eric Tolliver, Fallsburg, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III disciplinary determination finding him
guilty of violating certain prison disciplinary rules. The
Attorney General has advised this Court that the determination
has been administratively reversed, all references thereto have
been expunged from petitioner's institutional record and the
mandatory $5 surcharge has been refunded to his inmate account.
In view of this, and given that petitioner has received all of
the relief to which he is entitled, the petition is dismissed as
moot (see Matter of Robinson v Prack, 137 AD3d 1452, 1452 [2016];
                              -2-                  521876

Matter of Mercer v Stallone, 137 AD3d 1408, 1408 [2016]).

      Peters, P.J., Garry, Egan Jr., Devine and Clark, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court